I dissent. Clearly the legislature intended finality to the Commission's decisions after rehearing and appeal or after the period provided therefor has expired. If not, then sections 76-6-15 and 76-6-16 of our Public Utility Law are nullities. Of what use to a protestant is a rehearing, or a favorable decision on appeal, if the applicant may file a new application covering the same set of circumstances, and obtain what the Commission originally denied him? How many times may the applicant force the protestant through such useless red-tape? Common sense tells us that decisions of the Commission, when once they become final should not be changed but upon a showing of a change of circumstances.
In the present case it appears from the Commission's findings that the matter has been once heard, determined adversely to applicant, appealed and sustained. Now the Commission is reversing itself upon the same set of circumstances. If that is permitted, how long will they adhere to this later decision? It this to continue until one side or the other falls with exhaustion?
It is suggested that no harm is done because the Commission has a rule that a new application may not be filed within a year. If the Commission is as "arbitrary" and "capricious" as applicant claimed it was in its first case before this court (Fuller-Toponce Truck Co. v. Public Service Commission,99 Utah 28, 96 P.2d 722), then no doubt it will not become conscience stricken if it should reduce that one-year rule to a period of a day after any decision upon its merits.
It may be error to speak of the Commission's decision, as distinguished from the decision of a court, as res adjudicata, but be the name what it may, the legislature intended finality to the decision. If no change of circumstances is required, then why the necessity of a hearing before recision, alteration, or amendment of an order or decision under and pursuant to section 76-6-13 of the Public Utility *Page 274 
Law? Notice also what is said about finality in section 76-6-14.
MOFFAT, C.J., concurs in the views expressed in the opinion of PRATT, J.